687 S.E.2d 481 (2009)
STATE
v.
Mario Lynn PHILLIPS.
No. 48A08.
Supreme Court of North Carolina.
November 10, 2009.
Barbara S. Blackman, Anne Gomez, Assistant Appellate Defenders, for Phillips.
*482 Robert Montgomery, Special Deputy Attorney General, for State of NC.
The following order has been entered on the motion filed on the 5th of November 2009 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 23rd day `of November, 2009 to file and serve his brief with this court. By order of the Court in conference this the 10th of November 2009."